Citation Nr: 0212326	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  98-19 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO in order to ensure due process.  
The Board notes that in a letter dated in December 1998, the 
veteran requested a hearing before the RO.  By all 
indications, the request remains open according to the 
service representative's August 1999 letter.

In a statement dated August 6, 1999, the representative 
raised the matter of service connection  for neck and 
shoulder disabilities and for headaches.  This matter is 
referred for appropriate disposition.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the veteran 
with notice of VA's duties under the 
Veterans Claims Assistance Act (VCAA) of 
2000.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).  

2.  The veteran should be scheduled for a 
hearing before a RO hearing officer at 
the next available opportunity.


The purpose of this REMAND is to satisfy a hearing request, 
and comply with requirements of the VCAA.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


